Exhibit 10.3

 

MWI VETERINARY SUPPLY, INC.

2008 EMPLOYEE STOCK PURCHASE PLAN

 

1.                                       Purpose of the Plan

 

                                                This Plan is intended to promote
the interests of MWI Veterinary Supply, Inc. by providing eligible employees
with the opportunity to acquire a proprietary interest in the Company through
participation in a payroll-deduction based employee stock purchase plan designed
to qualify under Section 423 of the Code.

 

2.                                       Definitions

 

Capitalized terms herein shall have the following meanings:

 

2.1.                              “Board” shall mean the Company’s Board of
Directors.

 

2.2.                              “Change in Control” means:

 

(a)                                  the acquisition in one or more transactions
by any “Person” (as such term is used for purposes of Section 13(d) or
Section 14(d) of the Exchange Act) but excluding, for this purpose, the Company,
Company Affiliates or any employee benefit plan of the Company or a Company
Affiliate, of “Beneficial Ownership” (within the meaning of Rule 13d-3 under the
Exchange Act) of twenty percent (20%) or more of the combined voting power of
the Company’s then outstanding voting securities (the “Voting Securities”);

 

(b)                                 the individuals who, as of the effective
date of the Plan, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
if the election, or nomination for election by the Company’s stockholders, of
any new director was approved by a vote of at least a majority of the Incumbent
Board, such new director shall be considered as a member of the Incumbent Board,
and provided further that any reductions in the size of the Board that are
instituted voluntarily by the Incumbent Board shall not constitute a Change in
Control, and after any such reduction the “Incumbent Board” shall mean the Board
as so reduced;

 

(c)                                  a merger or consolidation involving the
Company if the stockholders of the Company, immediately before such merger or
consolidation, do not own, directly or indirectly, immediately following such
merger or consolidation, more than seventy percent (70%) of the combined voting
power of the outstanding Voting Securities of the corporation resulting from
such merger or consolidation;

 

(d)                                 a complete liquidation or dissolution of the
Company or a sale or other disposition of all or substantially all of the assets
of the Company; or

 

--------------------------------------------------------------------------------


 

(e)                                  acceptance by stockholders of the Company
of shares in a share exchange if the stockholders of the Company immediately
before such share exchange, do not own, directly or indirectly, immediately
following such share exchange, more than seventy percent (70%) of the combined
voting power of the outstanding Voting Securities of the corporation resulting
from such share exchange.

 

2.3.                              “Code” shall mean the Internal Revenue Code of
1986, as amended.

 

2.4.                              “Committee” shall mean the Compensation
Committee of the Board.

 

2.5.                              “Common Stock” shall mean the Company’s common
stock, par value $0.01 per share.

 

2.6.                              “Company” shall mean MWI Veterinary
Supply, Inc., a Delaware corporation, and any corporate successor to all or
substantially all of the assets or voting stock of the Company which shall by
appropriate action adopt the Plan.

 

2.7.                              “Company Affiliate” shall mean any parent or
subsidiary corporation of the Company (as determined in accordance with Code
Section 424), whether now existing or subsequently established.

 

2.8.                              “Compensation” shall mean the total earnings
paid to a Participant by one or more Participating Companies during such
individual’s period of participation in the Plan, plus any pre-tax contributions
made by the Participant to any Code Section 401(k) salary deferral plan or any
Code Section 125 cafeteria benefit program now or hereafter established by the
Company or any Company Affiliate; provided that Compensation shall not include
the following items of compensation:

 

(a)                                  any extraordinary income compensation of a
non-recurring nature;

 

(b)                                 any award made or amount paid pursuant to an
employer’s equity-based compensation arrangement including, but not limited to,
performance shares, stock options (including any exercise thereof), restricted
stock, stock appreciation rights (including any exercise thereof), and dividend
equivalents;

 

(c)                                  severance pay or special retirement pay;

 

(d)                                 imputed compensation, such as employer-paid
group insurance premiums; and

 

(e)                                  reimbursements or other allowances for
automobile, relocation, tax-equalization, travel or educational expenses.

 

--------------------------------------------------------------------------------


 

2.9.                              “Effective Date” shall mean the date the
stockholders of the Company approve the Plan.  Any Company Affiliate which
becomes a Participating Company after such Effective Date shall designate a
subsequent Effective Date with respect to its employee-Participants.

 

2.10.                        “Eligible Employee” shall mean any employee on
active payroll status who is employed by a Participating Company on such terms
that he or she is regularly expected to render more than twenty (20) hours of
service per week for more than five (5) months per calendar year for earnings
considered wages under Section 3401(a) of the Code, with the exception of
Five-Percent Owners, as defined in Section 2.13 below.

 

2.11.                        “Exchange Act” means the Securities Exchange Act of
1934, as amended.

 

2.12.                        “Fair Market Value” per share of Common Stock as of
a particular date means (i) if the shares of Common Stock are then listed on a
national securities exchange, including the Nasdaq Global Select Market
(“NASDAQ”), the price per share of Common Stock of the last trade on the
exchange for such date, or if no trade was made on such date on the exchange, on
the last preceding day on which a trade occurred; (ii) if shares of Common Stock
are not then listed on a national securities exchange but are then quoted on
another stock quotation system, the price for the shares of Common Stock as
quoted on such quotation system for the last trade on such date, or if no trade
was made on such date on such quotation system, on the last preceding day on
which a trade was made; or (iii) if (i) and (ii) do not apply, such value as the
Committee in its discretion may in good faith determine.

 

2.13.                        “Five-Percent Owner” shall mean any individual who
would, immediately after the grant of purchase rights, as described in
Section 8.1, own (within the meaning of Code Section 424(d)) or hold outstanding
options or other rights to purchase stock possessing five percent (5%) or more
of the total combined voting power or value of the outstanding Voting Securities
of the Company or any Company Affiliate.

 

2.14.                        “Participant” shall mean any Eligible Employee of a
Participating Company who is actively participating in the Plan.

 

2.15.                        “Participating Company” shall mean the Company and
such Company Affiliates as may be authorized from time to time by the Board to
extend the benefits of the Plan to their Eligible Employees. The Participating
Companies in the Plan are listed in the attached Schedules, which may be amended
from time to time.

 

2.16.                        “Plan” shall mean the Company’s 2008 Employee Stock
Purchase Plan, as set forth in this document, as such may be amended or
supplemented from time to time.

 

2.17.                        “Purchase Date” shall mean the last Trading Day of
each purchase period, i.e., the last Trading Day of February, May, August or
November of each year in which the Plan is maintained by the Company.

 

--------------------------------------------------------------------------------


 

2.18.                        “Trading Day” shall mean any day on which shares of
the Company’s Common Stock are actively traded.

 

3.                                       Administration of the Plan

 

The Plan shall be administered by the Committee.  The Committee shall, at such
times as the Common Stock is registered pursuant to Section 12 of the Exchange
Act, consist of at least two individuals each of whom shall be a “non-employee
director” as defined in Rule 16b-3 as promulgated by the Securities and Exchange
Commission (“Rule 16b-3”) under the Exchange Act and shall, at such times as the
Company is subject to Section 162(m) of the Code (to the extent relief from the
limitation of Section 162(m) of the Code is sought with respect to purchase
rights offered hereunder), qualify as “outside directors” for purposes of
Section 162(m) of the Code and related Treasury regulations.  The acts of a
majority of the members present at any meeting of the Committee at which a
quorum is present, or acts approved in writing by a majority of the entire
Committee, shall be the acts of the Committee for purposes of the Plan.  If and
to the extent applicable, no member of the Committee may act as to matters under
the Plan specifically relating to such member.  The Committee shall have full
authority to interpret and construe any provision of the Plan and to adopt such
rules and regulations for administering the Plan as it may deem necessary in
order to comply with the requirements of Code Section 423.  Decisions of the
Committee shall be final and binding on all parties having an interest in the
Plan.

 

4.                                       Stock Subject to the Plan

 

4.1.                              Number of Shares.  The stock purchasable under
the Plan shall be shares of authorized but unissued or reacquired Common Stock,
including shares of Common Stock purchased on the open market. The maximum
number of shares of Common Stock that may be issued over the term of the Plan
shall not exceed 500,000 shares.  Shares subject to purchase rights which expire
or are cancelled will again become available for issuance under the Plan.

 

4.2.                              Adjustments.  Should any change be made to the
Common Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Company’s receipt of
consideration, appropriate adjustments shall be made to (i) the maximum number
and class of securities issuable under the Plan, (ii) the maximum number and
class of securities purchasable per Participant on any one Purchase Date and
(iii) the number and class of securities and the price per share in effect under
outstanding purchase rights in order to prevent the dilution or enlargement of
benefits thereunder.

 

5.                                       Purchase Periods

 

5.1.                              Purchase Period.  Shares of Common Stock shall
be offered for purchase under the Plan through a series of successive purchase
periods until the termination of the Plan pursuant to Section 10.2.

 

--------------------------------------------------------------------------------


 

5.2.                              Duration of Purchase Period.  Each purchase
period shall have a duration of three (3) months.  Purchase periods shall run
from June 1st to August 31st, September 1st to November 30th, December 1st to
February 28th (or February 29th , as the case may be) and March 1st to May 31st;
provided that the first purchase period shall begin on the first day of the
second purchase period commencing after the Effective Date.

 

6.                                       Eligibility

 

6.1.                              Eligible Employees.  Each individual who is an
Eligible Employee shall be eligible to participate in the Plan on the start date
of any purchase period under the Plan.

 

6.2.                              Participation.  To participate in the Plan for
a particular purchase period, the Eligible Employee must complete the enrollment
procedure prescribed by the Committee (or its designate), at the time specified
by such procedures.  Such enrollment will include authorizing payroll deductions
as described in Section 7 below.  An Eligible Employee’s election to participate
in the Plan for a particular purchase period shall apply to subsequent purchase
periods, unless revoked by the Eligible Employee, as provided in Section 7 and
Section 8.

 

7.                                       Payroll Deductions

 

7.1.                              Election and Revocation.  The payroll
deduction authorized by the Participant for purposes of acquiring shares of
Common Stock under the Plan may be any multiple of one percent (1%) of the
Compensation paid to the Participant during each purchase period, up to a
maximum of ten percent (10%).  The deduction rate so authorized shall continue
in effect for the entire purchase period.  The rate of payroll deduction may not
be increased or decreased during the purchase period.  However, the Participant
may, at any time during a purchase period prior to the Purchase Date, revoke his
or her payroll deduction election by using the procedures prescribed by the
Committee.  The revocation shall become effective as soon as possible following
the completion of such procedure.  The revocation of a payroll deduction
election results in the termination of the Participant’s outstanding purchase
rights, as provided in Section 8.6(a) below.

 

7.2.                              Beginning Date.  Payroll deductions shall
begin on the first pay period following the start date of the purchase period
and shall (unless sooner terminated by the Participant) continue through the pay
period ending with or immediately prior to the last day of the purchase period. 
The amounts so collected shall be credited to the Participant’s book account
under the Plan, but no interest shall be paid on the balance outstanding from
time to time in such account.  The amounts collected from the Participant shall
not be held in any segregated account or trust fund and may be commingled with
the general assets of the Company and used for general corporate purposes.

 

7.3.                              Ending Date.  Payroll deductions shall
automatically cease upon the termination of the Participant’s purchase rights in
accordance with the provisions of the Plan.

 

--------------------------------------------------------------------------------


 

7.4.                              No Further Obligation.  Subject to the
limitations set forth in Section 8.4 and Section 9 below, the Participant’s
acquisition of Common Stock under the Plan on any Purchase Date shall neither
limit nor require the Participant’s acquisition of Common Stock on any
subsequent Purchase Date.

 

8.                                       Purchase Rights

 

8.1.                              Grant of Purchase Rights.  A Participant shall
be granted a separate purchase right on the start date of each purchase period
in which he or she elects to participate. Such purchase right shall provide the
Participant with the right to purchase shares of Common Stock on the Purchase
Date upon the terms set forth below. Under no circumstances shall a purchase
right be granted under the Plan to any Eligible Employee if such individual
would immediately after the grant be a Five-Percent Owner, as defined in
Section 2.13.

 

8.2.                              Exercise of the Purchase Rights.  Purchase
rights shall be automatically exercised on the Purchase Date, and shares of
Common Stock shall accordingly be purchased on behalf of each Participant (other
than any Participant whose payroll deductions have previously been refunded in
accordance with Section 8.6. below) on such date. The purchase shall be
accomplished by applying the Participant’s payroll deductions for the purchase
period ending on such Purchase Date to the purchase of shares of Common Stock
(subject to the limitation on the maximum number of shares purchasable per
Participant on any one Purchase Date) at the purchase price in effect for that
purchase period.

 

8.3.                              Purchase Price.  Unless otherwise provided by
the Committee, the purchase price per share at which Common Stock will be
purchased on the Participant’s behalf on each Purchase Date shall be a price
equal to ninety-five percent (95%) of the Fair Market Value of the Common Stock
on the Purchase Date; provided that such purchase price shall in no event be
less than the minimum option price permitted pursuant to Internal Revenue
Service regulation Section 1.423(g), or any successor provision.

 

8.4.                              Number of Shares That May Be Purchased.  The
number of shares of Common Stock that will be purchased by a Participant on each
Purchase Date shall be that number of shares (including fractional shares) of
Common Stock obtained by dividing the amount collected from the Participant
through payroll deductions during the purchase period ending with that Purchase
Date by the purchase price in effect for that Purchase Date, determined in
accordance with Section 8.3.  However, the maximum number of shares of Common
Stock purchasable per Participant on any one Purchase Date shall not exceed 200
shares, subject to periodic adjustments as provided in Section 4.2. and subject
to the limitation in Section 9.

 

8.5.                              Excess Payroll Deductions.  Any payroll
deductions not applied to the purchase of Common Stock by reason of the
limitation on the maximum number of shares purchasable by the Participant on the
Purchase Date shall be refunded to the Participant or held for the purchase of
shares of Common Stock for the Participant on the next Purchase Date at the sole
discretion of the Plan’s administrator.

 

--------------------------------------------------------------------------------


 

8.6.                              Termination of Payroll Deductions During a
Purchase Period.  The following provisions shall govern the termination of
payroll deduction elections during a purchase period:

 

(a)                                  Participant Election to Terminate Payroll
Deductions.  A Participant may, at any time before the last two weeks of a
purchase period, terminate his or her payroll deductions by revoking his or her
payroll deduction election using the procedures established by the Committee,
and no further payroll deductions shall be collected from the Participant
hereunder during the purchase period in which such revocation is made. Any
payroll deductions collected during the purchase period in which a revocation of
payroll deduction election occurs shall be refunded in cash.

 

(b)                                 Effect of Participant Election to Terminate
Payroll Deductions.  The termination of a payroll deduction election shall be
irrevocable. In order to resume payroll deductions in any subsequent purchase
period, such individual must re-enroll in the Plan on or before the start date
of the next purchase period for which the individual is eligible to participate.

 

(c)                                  Termination of Participation Upon Ceasing
to be an Eligible Employee.  Should the Participant cease to remain an Eligible
Employee for any reason (including death or disability) while his or her
purchase rights are outstanding, then such Participant’s right to continue
payroll deduction contributions shall immediately terminate, and all of the
Participant’s payroll deductions accumulated prior to such termination shall be
refunded as soon as practicable following such termination of employment.

 

(d)                                 Effect of Leave of Absence Upon
Participation.  Should the Participant cease to remain in active service by
reason of an approved leave of absence, then such Participant’s right to
continue payroll deduction contributions shall terminate on the date which is 91
days after the day the Participant last rendered active service, and all of the
Participant’s payroll deductions accumulated prior to such date shall be
refunded to the Participant as soon as practicable following such date.

 

8.7.                              Change in Control.  Unless otherwise
determined by the Committee, outstanding purchase rights shall automatically be
exercised, immediately prior to the effective date of any Change in Control, by
applying the payroll deductions of each Participant for the purchase period in
which such Change in Control occurs to the purchase of shares of Common Stock at
a purchase price per share equal to the purchase price determined under
Section 8.3 for the portion of the purchase period that expired prior to such
Change in Control. However, the applicable limitation on the number of shares of
Common Stock purchasable per Participant shall continue to apply to any such
purchase. The Company shall use its best efforts to provide at least ten
(10) days prior written notice of the occurrence of any Change in Control, and
Participants shall, following the receipt of such notice, have the right to
terminate their outstanding purchase rights prior to the effective date of the
Change in Control in accordance with Section 8.6(a) above.

 

8.8.                              Proration of Purchase Rights. Should the total
number of shares of Common Stock which are to be purchased pursuant to
outstanding purchase rights on any Purchase Date exceed the number of shares
then available for issuance under the Plan, the Committee shall

 

--------------------------------------------------------------------------------


 

make a pro-rata allocation of the available shares on a uniform and
nondiscriminatory basis, and the payroll deductions of each Participant, to the
extent in excess of the aggregate purchase price payable for the Common Stock
pro-rated to such individual, shall be refunded.

 

8.9.                              Assignability.  Purchase rights shall be
exercisable only by the Participant and shall not be assignable or transferable
by the Participant.

 

8.10.                        No Stockholder Rights. A Participant shall have no
stockholder rights with respect to the shares subject to his or her outstanding
purchase rights until the shares are purchased on the Participant’s behalf in
accordance with the provisions of the Plan and the Participant has become a
holder of record of the purchased shares.

 

8.11.                        Dividends.  Once shares are purchased on a
Participant’s behalf, to the extent that dividends are paid on such shares, such
dividends shall be distributed in cash to the Participant.

 

9.                                       Accrual Limitations

 

9.1.                              Twenty Thousand Dollar Limit.  No Participant
shall be entitled to accrue rights to acquire Common Stock pursuant to any
purchase right outstanding under this Plan if and to the extent such accrual,
when aggregated with (i) rights to purchase Common Stock accrued under any other
purchase right granted under this Plan and  (ii) similar rights accrued under
other employee stock purchase plans (within the meaning of Code Section 423) of
the Company or any Company Affiliate, would otherwise permit such Participant to
purchase more than Twenty Thousand Dollars ($20,000) worth of stock of the
Company or any Company Affiliate (determined on the basis of the Fair Market
Value per share on the date or dates such rights are granted) for each calendar
year such rights are at any time outstanding.

 

9.2.                              Application of the Limit.  For purposes of
applying such accrual limitations, (i) the right to acquire Common Stock under
each outstanding purchase right shall accrue on the Purchase Date in effect for
the purchase period for which such right is granted and, (ii) the right to
acquire Common Stock under any outstanding purchase right shall accrue in
accordance with the rate preserved in the Plan, but in no event may such rate
exceed Twenty Thousand Dollars ($20,000) worth of Common Stock (determined on
the basis of the Fair Market Value per share on the date or dates of grant) for
any one calendar year.

 

9.3.                              Refund of Excess.  If solely by reason of such
accrual limitations, the purchase rights of a Participant does not accrue for a
particular purchase period, then the payroll deductions which the Participant
made during that purchase period with respect to such purchase rights shall be
refunded within thirty (30) days, or at the sole discretion of the Committee,
held until the next purchase period for which such Participant is eligible to
make a purchase under the Plan.

 

9.4.                              Limit Controls.  In the event there is any
conflict between the provisions of this Section 9 and one or more provisions of
the plan or any instrument issued thereunder, the provisions of this Section 9
shall be controlling.

 

--------------------------------------------------------------------------------


 

10.                                 Effective Date and Termination of the Plan

 

10.1.                        Effective Date.  The Plan was adopted by the Board
on December 20, 2007 and became effective on the Effective Date.

 

10.2.                        Termination of the Plan.  Unless sooner terminated
by the Board, the Plan shall terminate upon the earliest of (i) the 10-year
anniversary of the Effective Date, (ii) the date on which all shares available
for issuance under the Plan shall have been sold pursuant to purchase rights
exercised under the Plan or (iii) the date on which all purchase rights are
exercised in connection with a Change in Control. No further purchase rights
shall be granted or exercised, and no further payroll deductions shall be
collected, under the Plan following its termination.

 

11.                                 Amendment of the Plan

 

The Board may alter, amend, suspend or discontinue the Plan at any time, with
such change to become effective immediately following the close of any purchase
period. However, the Board may not, without the approval of the Company’s
stockholders, (i) materially increase the number of shares of Common Stock
issuable under the Plan or the maximum number of shares purchasable per
Participant on any one Purchase Date, except for permissible adjustments in the
event of certain changes in the Company’s capitalization, (ii) alter the
purchase price formula so as to reduce the purchase price payable for the shares
of Common Stock purchasable under the Plan, or (iii) materially increase the
benefits accruing to Participants under the Plan or materially modify the
requirements for eligibility to participate in the Plan.

 

12.                                 General Provisions

 

12.1.                        Costs and Expenses.  All costs directly related to
the sale, transfer or delivery of Common Stock to Participants pursuant to the
Plan shall be borne by the Participants.  All costs and expenses otherwise
incurred in the administration of the Plan shall be paid by the Company.

 

12.2.                        No Right to Employment.  Nothing in the Plan shall
confer upon any Participant the right to continue in the employ of the Company
or any Company Affiliate for any period of specific duration or interfere with
or otherwise restrict in any way the rights of the Company (or any Company
Affiliate employing such person) or of the Participant, which rights are hereby
expressly reserved by each, to terminate such person’s employment at any time
for any reason, with or without cause.

 

12.3.                        Governing Law.  Except to the extent federal law
applies, the provisions of the Plan shall be governed by the laws of the State
of Delaware without regard to that State’s conflict-of-laws rules.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

Companies Participating in

Employee Stock Purchase Plan

 

MWI Veterinary Supply, Inc.

MWI Veterinary Supply Co.

 

--------------------------------------------------------------------------------